Appleton, C. J.
The defendant is the postmaster of Houlton. The plaintiff is a mail contractor. This suit is for carrying the *59mail two miles each way additional to, and not required by his contract, upon the alleged promise of the defendant to pay for such extra work.
The evidence of such agreement is very conflicting, but we should hardly feel authorized to set aside the verdict as against evidence.
But since the trial, the defendant moves for a new trial on the', ground of newly discovered evidence, and offers to prove that the change of route was made with the consent of the post-office department, at the instance of the plaintiff and subject to the proviso that there should be no additional expense. This is very important and material; for the defendant would not be liable upon his promise to pay the plaintiff for carrying the mail in accordance with his contract with the postmaster general.
The defendant does not seem in fault for not knowing the change of route made or authorized by the department at the instance of the plaintiff.

New trial granted for newly discovered evidence.

Dickerson, DaNfokth, Yieg-in, Peters and Libbey, JJ., concurred.